Title: Editorial Note
From: 
To: 


       In the bitter verbal battling which rumbled beneath the physical violence of the pre-Revolutionary years, the heavy advantage rested with the radical press. Led by such pseudonymous journalistic swordsmen as Samuel Adams, Joseph Hawley, and Joseph Warren, the patriots skewered the administration and the loyal faction without restraint, and almost without opposition. Only one tory printer possessed sufficient journalistic skill and courage to brave the muscular threats with which Sam’s Mohawks imposed their ideas of liberty. That man was John Mein, printer of the Boston Chronicle. It was Mein, for example, who crippled Adams’ nonimportation campaign by publishing authenticated lists of the self-styled “well-disposed” merchants who, having signed the agreement not to import, were quietly landing and selling forbidden goods.
       Mein’s combative nature and his journalistic skill plunged the Boston Chronicle into controversy from the very start of its brief existence. In the first issue, under a London dateline, Mein ran a sharp attack on William Pitt, Earl of Chatham, the idol of the Sons of Liberty. A violent response by “Americus” appeared in Edes and Gill’s Boston Gazette, indirectly accusing Mein, among other things, of Jacobite leanings.
       
       Storming into the Gazette’s office, Mein unsuccessfully demanded that the editors name the author; returning the next day, he repeated his inquiry and was again repulsed. Finally, that evening, Mein met Gill and, by his own admission, caned him.
       
       Gill sued Mein for £200 at the April 1768 Suffolk Inferior Court, where with Adams as Gill’s counsel the case was tried on 28 April 1768; after a “long hearing” the jury brought in a verdict for Gill of £130 and costs. Both parties appealed. Meanwhile, Mein had been cited criminally for the assault, and at the April sitting of the Court of Sessions, had been fined forty shillings.
       At the March 1769 Suffolk Superior Court, the civil matter went to trial on Mein’s appeal, with Kent and Auchmuty defending Mein, while Otis and Adams (whose minutes appear below) represented Gill. This time Gill won again, but the verdict was reduced to £75 and costs. A motion for a new trial was made in Mein’s behalf, but later withdrawn.
       From the state of Adams’ minutes, it seems probable that he opened for the plaintiff and was followed by Kent for the defendant. Plaintiff’s evidence then went in, but defendant did not introduce any. Auchmuty closed for defendant, and Otis for plaintiff.
       Although Mein’s plea had traversed (denied) the assault, and had not attempted to justify it, the Adams minutes suggest that Mein conceded the striking but sought to minimize the damages by arguing provocation.
      